UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6649


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

LENNELL DYCHES,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Joseph F. Anderson, Jr., District
Judge. (8:06-cr-00136-JFA-1)


Submitted:   September 13, 2011            Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lennell Dyches, Appellant Pro Se.     Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lennell   Dyches   appeals    the    district      court’s   order

denying his self-styled motion to supplement the record in his

criminal matter, and his motion for stenographic notes from his

criminal    matter.    We   have    reviewed    the   record    and    find   no

reversible error.      Accordingly, we affirm the district court’s

order.      See United States v. Dyches, No. 8:06-cr-00136-JFA-1

(D.S.C. Apr. 19, 2011).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument    would     not    aid    the

decisional process.




                                                                      AFFIRMED




                                      2